Opinion issued October 6, 2015




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-15-00379-CV
                            ———————————
                      VIRGINIA K. FAUBION, Appellant
                                         V.
                     PHINEAS INVESTEX, INC., Appellee



                On Appeal from the County Court at Law No. 2
                            Travis County, Texas
                   Trial Court Case No. C-1-CV-15-000065



                          MEMORANDUM OPINION

      Appellant, Virginia K. Faubion, has neither established indigence for

purposes of appellate costs or paid or made arrangements to pay the fee for

preparing the clerk’s record. See TEX. R. APP. P. 20.1, 37.3(b). After being notified
that this appeal was subject to dismissal, appellant did not adequately respond. See

TEX. R. APP. P. 42.3(b), (c).

      We dismiss the appeal for want of prosecution. We dismiss any pending

motions as moot.



                                 PER CURIAM


Panel consists of Justices Keyes, Massengale, and Lloyd.




                                         2